DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the paragraph under CROSS-REFERENCE TO RELATED APPLICATIONS, the status of the parent application 16/080,163 should be updated as “U.S. Patent No. 10,898,946”.
Throughout paragraph [0011], one of the duplicate copies of the several figures numbers (e.g. “[FIG. 1] FIG. 1”) should be removed.
In paragraph [0037], 6th line, replace “12” with “25” after “reducing material”.
In paragraph [0047], 18th line, delete “,” after “surface”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,898,946.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed processes are substantially identical and share the common process steps of producing a semiconductor-mounting heat dissipation base plate including an insulating substrate which is formed from a ceramic and to which a metal circuit layer formed from aluminum is fixed by direct bonding through casting, and a heat dissipation base formed from aluminum and fixed to the insulating substrate at a side opposite to the metal circuit layer across the insulating substrate by direct bonding through casting, the method comprising adhering at least one or more types of a crystal grain size reducing material to a cavity-side surface of a mold during casting of the heat dissipation base and the metal circuit layer, thereby forming a crystal grain diameter regulated region in which crystal grain diameter is regulated, in at least a part of a surface of the heat dissipation base or the metal circuit layer, wherein at least one or more types of crystal grain size reducing material are adhered to a part of the cavity-side surface of the mold in casting, the part opposing a heat dissipation surface of the heat dissipation base.  In this instance, one of ordinary skill in the art would have recognized the combination and/or overlapping scopes of the claims of this application and of U.S. Patent No. 10,898,946 as being substantially identical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US 2005/0072547) in view of Komatsu et al. (US 3,848,847) and Ikeda et al. (US 2010/0206537), of which all three references were cited in the Information Disclosure Statement dated December 23, 2020.
Regarding independent claims 1 and 18, Osanai et al. disclose a method for producing a semiconductor-mounting heat dissipation base plate (Figures 1-5; [0002]; “method”) including: an insulating substrate (14; [0046]) which is formed from a ceramic ([0046]; “ceramic substrate”) and to which a metal circuit layer (12; [0041]; “circuit plates”) formed from aluminum ([0046]) is fixed by direct bonding through casting ([0043]); and a heat dissipation base (16) formed from aluminum ([0041]) and fixed to the insulating substrate (14) at a side opposite to the metal circuit layer (12) across the insulating substrate (14) by direct bonding through casting ([0043]), the method comprising adhering at least one or more types of a crystal grain size reducing material ([0038],[0045]) during casting of the heat dissipation base (16) and the metal circuit layer (12), thereby forming a crystal grain diameter regulated region in which crystal grain diameter is regulated ([0045]), in at least a part of a surface of the heat dissipation base (16) or the metal circuit layer (12).
Osanai et al. do not disclose mounting a semiconductor component thereon and the method comprising adhering at least one or more types of a crystal grain size reducing material to a part of a cavity-side surface of a mold during casting.
Komatsu et al. teach a method (Figure 1; abstract; and column 1, lines 6-47) comprising the step of adhering at least one or more types of a crystal grain size reducing material (abstract; “tantalum carbide”) to a part of a cavity- side surface (“mold surface”) of a mold (1,2) during casting, and further including casting by injecting molten aluminum into the mold (1,2) (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Osanai et al., wherein the method comprises the step of adhering at least one or more types of a crystal grain size reducing material to a part of a cavity-side surface of a mold during casting, and further including casting by injecting molten aluminum into the mold, as taught by Komatsu et al., in order to provide smooth casting surfaces, reduce mold wear, and reduce erosion and corrosion (Komatsu et al., column 1, lines 6-47).
Ikeda et al. teach a semiconductor-mounting heat dissipation base plate (Figures 1-4) comprising: an insulating substrate (4; [0089]; “insulating substrate”) which is formed from a ceramic ([0004],[0089],[0101]; “aluminum nitride”) and to which a metal circuit layer (upper 3; [0089]; “aluminum layers”) mounting a semiconductor component (5; [0089]; “semiconductor device (chip)”) thereon and formed from aluminum ([0089]) is fixed (through 2; [0089]; “soldering layer”); and a heat dissipation base (1; [0089] “heat spreader”) fixed (through 2; [0089]; “soldering layer”) to the insulating substrate (4) at a side opposite to the metal circuit layer (upper 3) across the insulating substrate and formed from aluminum ([0077-0080],[0089],[0092]), wherein a crystal grain diameter regulated region (region of 12 or region of 13; [0077-0080],[0089],[0092]; regions of the surface of 12/13 are regulated with respect to aluminum purity and grain size) in which crystal grain diameter is regulated is provided in at least a part of a surface of the heat dissipation base (1) or the metal circuit layer, and the average crystal grain diameter in the crystal grain diameter regulated region (13; [0077]) is smaller than an average crystal grain diameter in other regions (region of 11 are not as pure; regions of 12 have grain size larger than regions of 13; [0077]) of the metal circuit layer and the heat dissipation base (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Osanai et al. in view of Komatsu et al., comprising mounting a semiconductor component thereon as taught by Ikeda, in order to provide a power device for an automobile or control a motor (Ikeda et al., [0002] and [0156]).
Regarding claim 14, Osanai et al. in view of Komatsu et al. and Ikeda et al. teach the limitations of claim 1.
Komatsu et al. further disclose the method for producing the semiconductor-mounting heat dissipation base plate (Figure 1), wherein at least one or more types of a crystal grain size reducing material (abstract) are adhered to a portion of the cavity-side surface (abstract) of the mold in casting (1,2).
Osanai et al. further disclose the method for producing the semiconductor-mounting heat dissipation base plate (Figures 1-4), wherein a cavity of the mold (10 and “upper mold”; [0042]) in casting, the portion (10 and “upper mold”) opposing the metal circuit layer (12).
Therefore, Osanai et al. in view of Komatsu et al. and Ikeda et al. teach wherein at least one or more types of a crystal grain size reducing material are adhered to a portion of the cavity-side surface of the mold in casting, the portion opposing the metal circuit layer.
Regarding claims 6, 8, 10, and 11, Osanai et al. in view of Komatsu et al. and Ikeda et al. fail to explicitly teach the spraying application or ion plating methods of the grain size reducing material.  However, it would have been obvious to one of ordinary skill in the art to distribute the grain size reducing material by any one or both of spraying or ion plating methods, since application of the grain reducing material includes several types of alternative and obvious steps that would have been obvious to try and well known in the art with predictable results.

Allowable Subject Matter
Claims 2-5, 7, 9, 12, 13, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the method for producing a semiconductor-mounting heat dissipation base plate that includes all features of independent claims 1 and 18, and further includes the following process steps:
1) providing the crystal grain diameter regulated region to be selectively formed at an outermost surface side of the metal circuit layer (of dependent claim 2, from which claims 4, 7, 9, 13, 15, and 17 further depend);
2) applying at least one of boron nitride or zirconium oxide before the crystal grain size reducing material is adhered (of dependent claim 3);
3) providing the heat dissipation base to further include a strengthening member (of dependent claim 5);
4) providing the crystal grain size reducing material to be a titanium-aluminum alloy (of dependent claim 12);
5) providing the at least one or more types of crystal grain size reducing material to be adhered to a part of the cavity-side surface of the mold in casting, the part opposing a heat dissipation surface of the heat dissipation base (of dependent claim 16); and
6) placing a strengthening member at a second positioning portion of the cavity such that the strengthening member is spaced apart from the insulating substrate (of dependent claim 19).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 10,898,946 (which issued from parent application 16/080,163 and is applied in the above double patenting rejection) is cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 3, 2022